Citation Nr: 1535458	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 

2.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to September 1948.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 21-2680 reporting on a February 2013 examination of the Veteran a private physician noted the Veteran did not need assistance bathing, tending to his hygiene, or with medications.  With respect to the lower extremities, it was noted that he had difficulty ambulating.  The physician indicated the Veteran was able to leave his home daily, and did not require aids, such as canes, braces or crutches, or the assistance of another person for locomotion.  

In July 2014, a private physician who examined the Veteran noted (on a VA Form 21-2680) that the Veteran could not reach his feet and needed a tub bench.  The examiner noted the Veteran could not remember the type or frequency of his medications and forgot if he had taken them.  He had impaired ambulation due to lumbar and hip osteoarthritis and needed a walker.  He had episodes of dizziness, poor balance and variable memory impairment.

In September 2014 the Veteran's daughter stated that he used a walker, and needed assistance to rise to standing; he lived with her, and they had adapted a bathroom for him.  

The Veteran has established service connection for: Lumbar spine degenerative disc disease, rated 60 percent; postoperative residuals of a lower left frontal parietal region fracture, rated 50 percent; skull fracture/concussion residuals with encephalopathy, headaches and tinnitus, rated 30 percent; distal left femur fracture with knee arthritis, rated 30 percent; temporomandibular joint syndrome, rated 20 percent; left hip osteoarthritis, rated 10 percent; and bilateral inguinal herniorrhaphy, rated 10 percent.  The combined schedular rating is 90 percent, and the Veteran has been determined to be unemployable from October 1996.  

The most recent examination and the assertions of the Veteran's daughter suggest that the Veteran's service-connected disabilities have increased in severity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his service-connected disabilities since 2013, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  Thereafter, the RO should arrange for the Veteran to be scheduled for an examination by an appropriate physician to determine the current severity of (and associated functional limitations resulting from) his service-connected disabilities.  The Veteran's records must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should:

 (a) Describe in detail all symptoms (and associated impairment of function, particularly impact on balance and propulsion) of the left lower extremity and indicate whether or not the symptoms and impairment of function found are due to service-connected disability(ies). 

(b) Describe in detail all symptoms (and associated impairment of function) of the Veteran's residuals of a skull fracture/concussion with encephalopathy, headaches and tinnitus.  

 (c) Provide an opinion as to whether the Veteran's service-connected disabilities have resulted in the loss of use of one or both lower extremities.  If loss of use of a lower extremity is found, please comment on the extent to which assistive devices are required.  If the Veteran has loss of use of an extremity, but solely on account of nonservice-connected disability, state so for the record (with explanation).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

